DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 13-15, 22-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbury et al. (US20030194327, “Bradbury”).
Re claim 1, Bradbury discloses control device for controlling an electric motor of an electrical device, comprising: 
a flat plate 52 extending in a plate plane (figs 2-4, [0061]); 
a power electronics including a plurality of electronic components arranged and interconnected on the plate 52 (fig 4, [0062]); 
the power electronics having at least one electronic power component 57 (figs 3-4) that produces waste heat during operation (figs 2-4, [0063]); 
the plate 52 including at least one plate opening penetrating the plate 52 (figs 3-4 & below, [0063]), the at least one plate opening disposed completely within the plate 52 such that the at least one plate opening has a closed circumferential edge (figs 3-4 & below); 
the at least one electronic power component 57 having a main body arranged in the at least one plate opening such that the main body of the at least one electronic power component 57 penetrates the plate plane (figs 3-4 & below, [0063]); and 
wherein a plurality of power connections, via which the at least one electronic power component 57 is interconnected to the plurality of electronic components, are arranged at an edge of the plate (figs 3-4 & below).

    PNG
    media_image1.png
    376
    550
    media_image1.png
    Greyscale

Re claim 3, Bradbury discloses claim 1 as discussed above and further discloses the plurality of power connections are arranged at an interior edge of the plate 52 (figs 3-4 & above for claim 1); and 
the interior edge defines the closed circumferential edge of the at least one plate opening (figs 3-4 & above for claim 1).
Re claim 6, Bradbury discloses claim 1 as discussed above and further discloses the main body of the at least one electronic power component 57 projects out from the plate 52 perpendicular to the plate plane on both sides of the plate 52 (figs 1 & 3, [0058] & [0063], discloses insulation sheet 60 between 52 & 70 and discloses 57 is in contact with 70 for heat transfer so that 57 extends outside 52 on 70 side of 52 at least the amount of the insulation sheet).
Re claim 13, Bradbury discloses claim 1 as discussed above and further discloses a housing 70 (figs 1-2, [0058]); 
an electric motor (figs 1-3, [0058]) arranged in the housing 70 (fig 2); and 
the control device according to claim 1 arranged in the housing 70 (fig 2).
Re claim 14, Bradbury discloses claim 13 as discussed above and further discloses the plate 52 is arranged in the housing 70 such that the at least one electronic power component 57 is connected to the housing 70 to facilitate a transfer of heat (figs 2-3, [0063]).
Re claim 15, Bradbury discloses claim 1 as discussed above and further discloses the housing 70 has a component receptacle structured complementary to the main body of the at least one electronic power component 57 (fig 1, [0058] & [0063], opening in 60 to allow 57 to be thermally contacting 70) and into which the at least one electronic power component 57 is inserted ([0063]).
Re claim 22, Bradbury discloses claim 13 as discussed above and further discloses the at least one electronic power component 57 is embedded in a casting compound fixing the at least one electronic power component 57 to the housing 70 ([0063]).
Re claim 23, Bradbury discloses claim 13 as discussed above and further discloses conveying device (figs 1-2, [0058], includes 10-12), comprising: the electrical device according to claim 13 (figs 1-2); and a conveyor wheel 10 configured to drive a fluid and that is drivable via the electric motor (figs 1-2).
Re claim 25, Bradbury discloses claim 23 as discussed above and further discloses the conveying device is configured as one of: a charging device for a fresh air system of an internal combustion engine; a water pump for a cooling circuit; a compressor for a refrigerant circuit; one of a fan and a ventilator for one of a heating device and a cooling device (figs 1-2, [0002]); a fuel pump for an internal combustion engine; and an oil pump for an internal combustion engine.

Claims 1, 13, 16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazawa et al. (US20150216083, “Kanazawa”).
Re claim 1, Kanazawa discloses control device for controlling an electric motor of an electrical device, comprising: 
a flat plate 311 extending in a plate plane (fig 14, [0109]); 
a power electronics including a plurality of electronic components 610, 611, 301 (fig 14, [0113]) arranged and interconnected on the plate 311 (fig 14, [0113]); 
the power electronics having at least one electronic power component 610, 611 301 (fig 14) that produces waste heat during operation (fig 14, [0109], 610 & 611 produce heat since they are in contact w/ metal case 602); 
the plate 311 including at least one plate opening 603 penetrating the plate 311 (fig 14, [0109]), the at least one plate opening 603 disposed completely within the plate 311 such that the at least one plate opening 603 has a closed circumferential edge (fig 14, [0109]); 
the at least one electronic power component 301 having a main body arranged in the at least one plate opening 603 such that the main body of the at least one electronic power component 301 penetrates the plate plane (fig 14, [0109]); and 
wherein a plurality of power connections, via which the at least one electronic power component 301 is interconnected to the plurality of electronic components, are arranged at an edge of the plate (figs 14 & below).

    PNG
    media_image2.png
    414
    420
    media_image2.png
    Greyscale

Re claim 13, Kanazawa discloses claim 1 as discussed above and further discloses a housing (fig 14, [0109]-[0110], includes 201, 601 & 602); 
an electric motor 200 (fig 14, [0108]) arranged in the housing (fig 14); and 
the control device according to claim 1 arranged in the housing (fig 14).
Re claim 16, Kanazawa discloses claim 13 as discussed above and further discloses the housing includes at least one of: a plurality of cooling fins disposed on an outer side facing away from the at least one electronic power component; and an elevation disposed in an area of the at least one electronic power component 301 (fig 14, [110], 306 & portion of 601).
Re claim 23, Kanazawa discloses claim 13 as discussed above and further discloses a conveying device (fig 14, [0108]), comprising: 
the electrical device according to claim 13 (fig 14); and 
a conveyor wheel configured to drive a fluid and that is drivable via the electric motor 200 (figs 14 & below, [0108]).

    PNG
    media_image3.png
    411
    350
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa in view of Xiao et al. (CN201781691, “Xiao”, using machine translation).
Re claim 5, Kanazawa discloses claim 1 as discussed above and further discloses perpendicular to the plate plane, a width of the main body of the at least one electronic power component 301 is larger than a thickness of the plate 311 (fig 14).
Kanazawa is silent with respect to a diameter of the main body of the at least one electronic power component is larger than a thickness of the plate. Specifically Kanazawa discloses component 301 is in the plate opening, but not power components 610 and 611 that have a diameter.
Xiao discloses perpendicular to the plate plane, a diameter of the main body of the at least one electronic power component 12 is larger than a thickness of the plate 11 (figs 1-4, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate of Kanazawa to include plate openings for power components 610 and 611 so that perpendicular to the plate plane, a diameter of the main body of the at least one electronic power component is larger than a thickness of the plate, as disclosed by Xiao, in order to reduce the thickness of the plate and its components, as taught by Xiao (figs 1 & 4, [0024] & [0027]).
Re claim 7, Kanazawa discloses claim 1 as discussed above but is silent with respect to the main body of the at least one electronic power component is a cylindrical main body; and a central area of the cylindrical main body, which extends over a middle third of a diameter of the cylindrical main body, is arranged at a height of the plate.
Specifically Kanazawa discloses component 301 is in the plate opening, but not power components 610 and 611 that have a cylindrical main body.
Xiao discloses the main body of the at least one electronic power component 121 is a cylindrical main body (figs 1-3); and 
a central area of the cylindrical main body, which extends over a middle third of a diameter of the cylindrical main body, is arranged at a height of the plate 11 (figs 4 & below).

    PNG
    media_image4.png
    264
    475
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one electronic power component of Kanazawa the main body of the at least one electronic power component is a cylindrical main body; and a central area of the cylindrical main body, which extends over a middle third of a diameter of the cylindrical main body, is arranged at a height of the plate, as disclosed by Xiao, in order to reduce the thickness of the plate and its components, as taught by Xiao (figs 1 & 4, [0024] & [0027]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa in view of Hattori et al. (WO2016152312, “Hattori”, using US20180069487 for translation).
Re claim 10, Kanazawa discloses claim 1 as discussed above but is silent with respect to the plate includes a high-voltage area and a low-voltage area; the at least one electronic power component is arranged in the high-voltage area; and a plurality of electronic components of a control electronics configured to control the power electronics are arranged in the low-voltage area.
Hattori discloses the plate 10 includes a high-voltage area 10a and a low-voltage area 10b (figs 1-3, [0034]); 
the at least one electronic power component is arranged in the high-voltage area 10a (figs 1-3, [0041]); and 
a plurality of electronic components of a control electronics configured to control the power electronics are arranged in the low-voltage area 10b (figs 1-3, [0036] & [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate of Kanazawa to include a high-voltage area and a low-voltage area; wherein the at least one electronic power component is arranged in the high-voltage area; and wherein a plurality of electronic components of a control electronics configured to control the power electronics are arranged in the low-voltage area, as disclosed by Hattori, in order to reduce electromagnetic interference between the high and low voltage areas of the plate and save space, as taught by Hattori ([0008]-[0009]).
Re claim 11, Kanazawa in view of Hattori disclose claim 10 as discussed above. Kanazawa is silent with respect to the plate further includes a coupling area adjoining the high-voltage area on one side and adjoining the low-voltage area on another side; and the power electronics and the control electronics are coupled to one another via at least one electrical coupling component arranged in the coupling area.
Hattori discloses the plate 10 further includes a coupling area adjoining the high-voltage area 10a on one side and adjoining the low-voltage area 10b on another side (figs 2-3, area indicating 10a is adjoined to area indicating 10b); and 
the power electronics and the control electronics are coupled to one another via at least one electrical coupling component arranged in the coupling area (figs 2-3, [0036], inherently electrical connection between 10a & 10b so that components on 10b can be controlled by components on 10b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate of Kanazawa in view of Hattori so the plate further includes a coupling area adjoining the high-voltage area on one side and adjoining the low-voltage area on another side; and the power electronics and the control electronics are coupled to one another via at least one electrical coupling component arranged in the coupling area, as disclosed by Hattori, in order to provide control signals between the components on the low voltage area and the components on the high voltage area, as taught by Hattori ([0036]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa in view of Hattori and in further view of Tio et al. (US20150077955, “Tio”).
Re claim 12, Kanazawa in view of Hattori disclose claim 11 as discussed above. Kanazawa is silent with respect to the at least one electrical coupling component is configured to provide a galvanically separated coupling of the power electronics and the control electronics.
Tio discloses the at least one electrical coupling component between the high-voltage 72 and the low-voltage area 74 is configured to provide a galvanically separated coupling of the power electronics and the control electronics (figs 5 & 7, [0006], [0031]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one coupling component of Kanazawa in view of Hattori to be configured to provide a galvanically separated coupling of the power electronics and the control electronics, as disclosed by Tio, in order to separate signals of different levels, as taught by Tio ([0006]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury in view of Rupp et al. (US6175171, “Rupp”) .
Re claims 17 and 18, Bradbury discloses claim 13 as discussed above, but is silent with respect to: 
the housing is structured and arranged such that, during operation, a fluid flow flows against the housing on an outer side facing away from the at least one electronic power component; and
the plate includes an opening through which at least a portion of the fluid flow is flowable.
Rupp discloses the housing (fig 2, includes 13 & 23) is structured and arranged such that, during operation, a fluid flow flows against the housing on an outer side facing away from the at least one electronic power component 20 (fig 1, col 3, lns 18-34, since air is drawn into 31 air will flow along 23); and
the plate 19 includes an opening (figs 1-2, opening in 19 for 31) through which at least a portion of the fluid flow is flowable (fig 1, col 3, lns 18-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing and plate of Bradbury to be structured and arranged such that, during operation, a fluid flow flows against the housing on an outer side facing away from the at least one electronic power component; and the plate includes an opening through which at least a portion of the fluid flow is flowable, as disclosed by Rupp, in order to improve air exchange inside the motor and rapidly remove heated air, as taught by Rupp (col 3, lns 18-26).
Re claim 20, Bradbury discloses claim 13 as discussed above but is silent with respect to the housing includes a duct structure for guiding a portion of a fluid flow, wherein the plate includes an opening penetrated by the duct structure of the housing.
Rupp discloses the housing (fig 2, includes 13 & 23) includes a duct structure 31, 33 (figs 1-2) for guiding a portion of a fluid flow (col 3, lns 18-40), wherein the plate 19 includes an opening penetrated by the duct structure 31, 33 of the housing (fig 1, col 3, lns 18-40, 19 has an opening for each duct structure 31, 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing and plate of Bradbury so the housing includes a duct structure for guiding a portion of a fluid flow, wherein the plate includes an opening penetrated by the duct structure of the housing, as disclosed by Rupp, in order to improve air exchange inside the motor and rapidly remove heated air, as taught by Rupp (col 3, lns 18-26).
Re claim 19, Bradbury in view of Rupp discloses claim 20 as discussed above. Bradbury is silent with respect to a drivable shaft, wherein: the opening of the plate is penetrated by the shaft; and the duct structure of the housing is penetrated by the shaft and forms a bearing point for the shaft within the opening of the plate.
Rupp discloses a drivable shaft 17 (fig 1), wherein: 
the opening of the plate 19 is penetrated by the shaft 17 (fig 1, opening for 33); and 
the duct structure 31, 33 of the housing is penetrated by the shaft 17 (fig 1, at least portion of duct structure w/ 33) and forms a bearing point for the shaft 19 within the opening of the plate 19 (fig 1, col 3, lns 35-39, bearing point for bearing 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate and housing of Kanazawa in view of Rupp with a drivable shaft, wherein: the opening of the plate is penetrated by the shaft; and the duct structure of the housing is penetrated by the shaft and forms a bearing point for the shaft within the opening of the plate, as disclosed by Rupp, in order to provide access to the bearing or provide means to connect a second drive, as taught by Rupp (col 3, lns 35-42).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa in view of Hirotani.
Re claim 21, Kanazawa discloses claim 13 as discussed above but is silent with respect to the housing includes a thermally insulating separating wall that crosses the plate plane and that is arranged between the plurality of power connections and the at least one electronic power component.
Hirotani  discloses the housing 18 (fig 41) includes a thermally insulating separating wall 35 (fig 41, para [0135] & [0137]-[0138]) and that is arranged between the plurality of power connections (fig 41, connections on 26b connected to leads of 11a-b & 19) and the at least one electronic power component 11a-b, 19 (fig 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing of Kanazawa to include a thermally insulating separating wall and that is arranged between the plurality of power connections and the at least one electronic power component, as disclosed by Hirotani, in order to prevent heat from effecting components on the plate or adding additional heat to the electronic power components, as taught by Hirotani (para [0135]).
It is pointed out that Kanazawa in view of Hirotani discloses the thermally insulating separating wall crosses the plate plane since Kanazawa discloses the bodies of the electronic power component 301 is arranged in the plate plane and Hirotani discloses the electronic power components 11a-b, 19 are arranged above the plate plane. Specifically Hirotani discloses the thermally insulating separating wall 35 is provided between the bodies of the electronic power components and the rest of the control device, where the leads of the electronic power components are not bent (fig 41), whereas the leads of the electronic power component 301 of Kanazawa are parallel to the plate leading the thermally insulating separating wall to be positioned to cross the plate plane.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa in view of Im et al. (US20190386547, “Im”).
Re claim 24, Kanazawa discloses claim 23 as discussed above but is silent with respect to the conveyor wheel is arranged on an outside of the housing; the housing includes a cooling path extending at least partially through the electric motor; and at least a portion of a fluid flow provided via the conveyor wheel flows through the cooling path.
Im discloses the conveyor wheel is arranged on an outside of the housing (figs 7-8, [0002]-[0003] & [0062], discloses motor employed to rotate cooling fan; as implied by rotor 130 being on outside of housing); 
the housing includes a cooling path extending at least partially through the electric motor 100 (figs 7-8, fins 251 provided below rotor 130 so movement of rotor and fan provide air movement between rotor & fins); and 
at least a portion of a fluid flow provided via the conveyor wheel flows through the cooling path (figs 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing and conveyor wheel of Kanazawa so the conveyor wheel is arranged on an outside of the housing; the housing includes a cooling path extending at least partially through the electric motor; and at least a portion of a fluid flow provided via the conveyor wheel flows through the cooling path, as disclosed by Im, in order to configure the electrical device of Kanazawa for other applications, such as to power a fan and provide cooling within the motor, as demonstrated by Im.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Hattori.
Re claim 27, Im discloses a control device for controlling an electric motor of an electrical device (figs 7-8, para [0063]), comprising: 
a flat plate 210 (figs 8-10, para [0063]) extending in a plate plane (figs 8-10, horizontal plane 210 extends on); 
a power electronics including a plurality of electronic components 220 (figs 8-11, para [0063]), arranged and interconnected on the plate 210 (figs 8-9); 
the power electronics having at least one electronic power component 230, 240 that produces waste heat during operation (fig 11, para [0074]); 
the at least one electronic power component 230, 240 arranged such that a body of the at least one electronic power component 230, 240 penetrates the plate plane (figs 8 & 10-11); and 
wherein a plurality of power connections (figs 8-9, portion of conductors of 210 where 230 & 240 are connected), via which the at least one electronic power component 230, 240 is interconnected to the plurality of electronic components 220 (figs 8-9), are arranged at an edge of the plate (figs 8-9, portion of conductors of 210 where 230 & 240 are connected).
Im discloses claim 27 except for the plate includes a high-voltage area and a low-voltage area; wherein the at least one electronic power component is arranged in the high-voltage area; and wherein a plurality of electronic components of a control electronics configured to control the power electronics are arranged in the low-voltage area.
Hattori discloses the plate 10 includes a high-voltage area 10a and a low-voltage area 10b (figs 1-3, [0034]); 
wherein the at least one electronic power component is arranged in the high-voltage area 10a (figs 1-3, [0041]); and 
wherein a plurality of electronic components of a control electronics configured to control the power electronics are arranged in the low-voltage area 10b (figs 1-3, [0036] & [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate of Im to include a high-voltage area and a low-voltage area; wherein the at least one electronic power component is arranged in the high-voltage area; and wherein a plurality of electronic components of a control electronics configured to control the power electronics are arranged in the low-voltage area, as disclosed by Hattori, in order to reduce electromagnetic interference between the high and low voltage areas of the plate and save space, as taught by Hattori ([0008]-[0009]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 26 is allowed. Claim 26 has been amended to include the limitations of claim 8, which was disclosed as allowable in the office action sent 5/20/22 (pg 14).

Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC JOHNSON/Examiner, Art Unit 2834